DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 3/23/22 are acknowledged.  Claims 1-6 and 8-13 are pending and subject to prosecution.  Claims 1, 3-6 and 8 are amended with the submission of 3/23/22.
WITHDRAW OBJECTIONS/REJECTIONS
The 112b rejections over claims 1-6 and 8-13 are WITHDRAWN in light of Applicant’s amendments to the claims.
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN rejection is moot.  Any argument pertinent to a new or modified rejection can be found below.

PRIORITY
The instant Application filed 10/06/2017 is a 371 National Stage Application of PCT/JP2016/061224, filed 04/06/2016, which claims priority to Japanese Application No. 2015-078937, filed 04/08/2015.  A certified copy of Japanese Application No. 2015-078937 has been filed with the instant Application.  Therefore the earliest possible priority for the instant Application is 04/08/2015.


Claims
The claims are generally directed to methods of generating a chimeric animal that produces gametes originating in a different individual comprising transplanting only at least one blastomere derived from a second non-human large mammal as a donor cell into an embryo derived from a first non-human large mammal, said embryo being at a cleavage stage and having a genome in which a function of nanos3 is inhibited, to prepare a chimeric embryo, and allowing the chimeric embryo to develop into an individual. 
Claim 1 has been amended to recite (showing insertions only),
	A method for producing a non-human large mammal or fish that produces gametes originating in a second non-human large mammal or fish, said method comprising
		transplanting at least one blastomere derived from the second non-human large mammal or fish as a donor cell into an embryo derived from a first non-human large mammal or fish, said embryo being at a cleavage stage and having a genome in which a function of nanos3 gene is inhibited, to prepare a chimeric embryo between the first non-human large mammal and the second non-human large mammal or between the first fish and the second fish, and
		allowing said chimeric embryo to develop into an individual,
	wherein in the transplanting step, no other donor cells other than said at least one blastomere are transplanted into said embryo.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2004/0123337 to Gleicher, of record, in view of US Patent Application Publication No. 2014/0359796 Fahrenkrug, of record, and Tsuda et al., Conserved Role of Nanos Proteins in Germ Cell Development, Science (2003) 301: 1239- 1241, cited on Applicant’s IDS dated 11/15/17.  Fahrenkrug is prior art under 35 U.S.C. 102(a)(1) (published 12/04/14) and 35 U.S.C. 102(a)(2) (effectively filed 05/31/13).  This rejection is modified in response to Applicant’s amendments to the claims.
Gleicher teaches generating chimeric non-human animals, including cattle, comprising transplanting 4 to 10 cell stage blastomeres from a donor embryo into a recipient embryo (paragraphs [0016], [0034]-[0035], [0047], FIG 1).  Gleicher teaches that embryos produced with his method are viable and ready for uterine implantation (paragraphs [0035], [0043], [0059]-[0061]).  Gleicher discloses the method can be used to generate animals that have enhanced milk or meat production by selecting blastomeres from the embryo of a cow with the desired trait (paragraph [0042]). Gleicher also teaches that his method “can be used to treat genetic defects in the recipient embryo” (paragraphs [0020], [0041]-[0045]).  Gleicher’s Figure 2 shows the active steps of transplanting a genetically normal blastomere into a genetically abnormal recipient embryo and allowing that embryo to develop into a chimeric embryo:

    PNG
    media_image1.png
    661
    700
    media_image1.png
    Greyscale













Gleicher does not teach deliberately generating a genetically abnormal embryo by making a genetic modification, for example a knockout, in the host embryo, or that the modification or knockout is in the nanos3 gene, or that the gametes of the chimera originate from either the recipient embryo or the donor (“originating in a second non-human large mammal or fish”) as required by instant claim 1.
Fahrenkrug teaches methods for making genetically modified livestock animals that generate progeny having the genetics of a different donor livestock animal (Abstract).  Specifically, Fahrenkrug teaches genetically modifying embryos to inactivate or disrupt (i.e., knock out) a gene that is essential for fertility but is not otherwise essential to the animal, thereby generating embryos that would, if not further modified, mature into animals unable to reproduce (paragraphs [0003], [0035]).  Fahrenkrug teaches providing sperm tissue from a donor with desirable genetics into the infertile male, thereby allowing that male to produce only one type of sperm (paragraph [0035]; Figure 1).  
Fahrenkrug describes methods for generating genetically modified embryos by TALEN-mediated homologous recombination (HR) (paragraphs [0047], [0118]-[0119]).  Specifically, Fahrenkrug exemplifies using TALEN-mediated HR to generate DAZL knockout pigs that lack germ cells (paragraphs [0027], [0131]-[0132]; Figure 13).  Fahrenkrug teaches that his methods may be applied to non-human vertebrates including cattle and even exemplifies using TALEN-mediated HR to genetically modify Wagyu cattle (paragraphs [0057], [0124]).  Fahrenkrug teaches that any gene that disrupts gametogenesis can be targeted for modification, regardless of the mechanism by which they do so, as long as the gene is not otherwise essential to the animal (paragraphs [0035], [0038]-[0044]).  Fahrenkrug lists dozens of these genes (paragraphs [0038]-[0044]).  Fahrenkrug teaches that his strategy is preferable to conventional methods that rely on increasing fertility and offspring viability, and he observes that somatic cell nuclear transfer and cloning with embryonic stem cells are inefficient (paragraph [0030]). 
Fahrenkrug discloses its methods allow for the production of genetically and genomically sterile animals that can serve as hosts for donated genetic material, where the host animal reproduces the donor’s genetic material by breeding (paragraph [0032]).  Thus, Fahrenkrug discloses generating modified livestock wherein gametes are produced from a second non-human large mammal.
Tsuda discloses nanos3 knockout mice are viable but incapable of forming germ cells in both males and females (i.e. are infertile, and the males do not produce sperm) (page 1240; Fig 2).  Tsuda teaches that homozygous nanos3 knockout mice “were viable and showed no apparent abnormalities” other than having testes without germ cells (page 1240). Tsuda constructed the nanos3 knockout using homologous recombination (Supplementary FIG 3).
It would have been obvious to combine the methods of generating chimeric animals of Gleicher further with the disclosures of Fahrenkrug and Tsuda.  The skilled artisan would have been motivated to choose Fahrenkrug’s infertile knockout embryos as donors for blastomeres to combine with the embryos in Gleicher’s method because Fahrenkrug teaches the desirability of having a recipient animal that only produces gametes from a donor with desirable genetic characteristics can be generated via genomic knockout, and Gleicher teaches that his method is useful for treating genetic abnormalities.  It is true that Fahrenkrug indicates cloning and nuclear transfer as having practical issues (paragraph [0031]-[0032]), but that observation does not negate Gleicher’s actual reduction to practice of generating viable embryos suitable for uterine implantation. 
The person of ordinary skill would have had a further reasonable expectation of success in selecting Tsuda’s nanos3 as the gene to inactivate in Fahrenkrug’s embryos because Tsuda teaches that nanos3-knockout animals are normal but for a lack of germ cells, which are the properties Fahrenkrug teaches are required for generating infertile embryos.  As such, Tsuda and Fahrenkrug demonstrate that before the effective filing date, skilled artisans recognized nanos3 and Fahrenkrug’s identified genes as equivalents known for the same purpose as each other. A simple substitution of one for the other would therefore have been obvious.
Taken together, the person of ordinary skill would have had a reasonable expectation of success in carrying out Gleicher’s method using Fahrenkrug’s infertile knockout embryos, wherein the Nanos3 gene was knocked out, according to Tsuda, as all of the claimed limitations were known in the art at the time of the invention: Gleicher teaches and reduced to practice generating chimeras from different blastomeres, Fahrenkrug exemplifies knocking out genes necessary for spermatogenesis and Tsuda discloses nanos3 is a known gene to knockout spermatogenesis.
Regarding claim 2, Gleicher does not disclose knockout of nanos3 using homologous recombination.  As discussed above with respect to claim 1, however, Fahrenkrug discloses using TALEN-mediated HR in cattle embryos, and Tsuda discloses nanos3 is knocked out using homologous recombination (supplementary FIG 3). It would therefore have been obvious to knock out nanos3 in embryos with homologous recombination.
Regarding claim 3, Gleicher suggests using embryos that are “ideally three to four days after fertilization,” i.e. before the blastocyst stage, which occurs at 5-6 days (paragraphs [0017]-[0018]).  It would therefore have been obvious to perform Gleicher’s method at some stage from the two-cell stage to the blastocyst stage. 
Regarding claim 4, the claim requires wherein “the method produces a non-human large mammal or fish that produces gametes that originate in the second non-human large mammal or fish blastomere and have a genetic characteristic which the second non-human large mammal or fish has.” The amended claim requires wherein the non-human animal produced has genetic characteristics from the donor blastomere. 
Fahrenkrug teaches methods for making genetically modified livestock animals that generate progeny having the genetics of a different donor livestock animal (Abstract). Fahrenkrug discloses its methods allow for the production of genetically and genomically sterile animals that can serve as hosts for donated genetic material, where the host animal reproduces the donor’s genetic material by breeding (paragraph [0032]).   Fahrenkrug discloses by using the hosts which produce gametes from a different host, a skilled artisan can control the genetic makeup of the progeny (paragraph [0028]).  Thus, when blastomeres (as taught by Gleicher) are used as donor cells (according to Fahrenkrug), the non-human large mammal or fish have gametes that originate in the second non-human large mammal or fish blastomere and a genetic characteristic which the second (donor) non-human large mammal or fish has, as claimed.  
With regard to claim 5, Fahrenkrug discloses by using the hosts which produce gametes from a donor animal, a skilled artisan can control the genetic makeup of the progeny (paragraph [0028]).  Fahrenkrug discloses the donor animals (whose genetic traits are passed down to progeny in sterile animals) can be genetically engineered to have particular traits “A donor animal that has desirable genetic traits (as a result of breeding and/or genetic engineering) is selected” (paragraph [0035] of Fahrenkrug).    Thus, Gleicher in view of (at least) Fahrenkrug render obvious wherein the genetic characteristic is artificial genetic modification, as required by instant claim 5.
With regard to claim 6, wherein the nanos3 deletion resides in the host blastocyst, claim 6 reads on embodiments wherein the donor blastomere comprises a knockout deletion whose trait is passed down to progeny.
Fahrenkrug discloses the host animals can be genetically modified to be sterile (paragraph [0033]), and the donor animals, from which the gametes will be produced, can be genetically modified to produce a single type of sex progeny, male or female, by genetic modification to disrupt genes required for male or female progeny (paragraphs [0032], [0034]-[0036]).    Fahrenkrug discloses disruption of a gene includes removal of a portion of the gene (knockout) (paragraph [0090]).  Fahrenkrug discloses disruption of the SRY gene results in female only progeny (paragraph [140]).  Fahrenkrug discloses by generating donors which only produce a single sex prevents misappropriation or loss of the traits when offspring are provided to end users (paragraphs [0032]).
   it would have been obvious to genetically modify a host blastomere with a nanos3 deletion in order to produce a sterile animal (according to claim 1 above), and genetically modify a donor blastomere to comprise a gene knockout in order to ensure that the progeny produced by the non-human animal is only a single sex.  A skilled artisan would have been motivated to knockout a gene in the donor blastocyst in order to produce a single sex in the offspring, to prevent misappropriation or loss of the traits when offspring are provided to end users as disclosed by Fahrenkrug.
Regarding claims 8 and 9, Gleicher teaches that blastomere transplantation can generate embryos capable of transfer into the uterus (paragraph [0043]).  Fahrenkrug teaches implanting genetically modified embryos into a surrogate mother (paragraph [0054]).  The person of ordinary skill would have had a reasonable expectation of success in transferring the embryos yielded by the method of Gleicher in view of Fahrenkrug and Tsuda into a surrogate mother because Gleicher and Fahrenkrug both contemplate implanting embryos into the uterus of a female and allowing them to develop. The skilled artisan would have been motivated to do so in order to allow the embryos to grow into adult offspring that are capable of passing on the desired genetic characteristics for which those embryos were constructed.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as generating chimeric animals using embryos incapable of producing gametes was known in the art at the time of the invention.

Claims 10-13 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2004/0123337 to Gleicher, of record, in view of US Patent Application Publication No. 2014/0359796 Fahrenkrug and Tsuda et al., Conserved Role of Nanos Proteins in Germ Cell Development, Science (2003) 301: 1239- 1241, cited on Applicant’s IDS dated 11/15/17  as applied to claims 1-6, 8 and 9 above and further in view of US Patent Application Publication No. 2005/0239040 to Lindenberg, of record.
The teachings of Gleicher, Fahrenkrug, Tsuda, and Iqbal are relied upon as in the 103 rejection above, the content of which is incorporated herein in its entirety. Gleicher, Fahrenkrug and Tsuda combine to render obvious a method according to claim 1.  In addition, Fahrenkrug teaches that genetically modified livestock are valuable (paragraphs [0031], [0113]). 
However, none of Gleicher, Fahrenkrug or Tsuda teach collecting eggs and sperm from the offspring produced by the references’ combined method, or fertilizing such an egg with such a sperm, for example by in vitro fertilization, as required by instant claims 10-13. 
Lindenberg teaches methods for in vitro fertilization in mammals, for example cattle (paragraphs [0111]-[0112], [0257]-[0260]).  Regarding claims 10 and 11, Lindenberg teaches collecting oocytes and sperm from mammals (paragraphs [0110], [0114]-[0125] (regarding oocytes); paragraphs [0131]-[0134] (regarding sperm)). Regarding claims 12 and 13, Lindenberg teaches culturing an oocyte with sperm to generate a pre-embryo, then transferring it to the uterus of a surrogate female (paragraphs [0038], [0078], [0163]-[0181], [0257]-[0260]).  Lindenberg teaches that oocytes and sperm can be cryopreserved for later use (paragraphs [0127], [0134]).
It would have been obvious to combine the method of Gleicher, Fahrenkrug, and Tsuda further with the disclosure of Lindenberg. Once the embryos generated by the method of Gleicher, Fahrenkrug, and Tsuda have gestated, been born, and matured, the person of ordinary skill would have had a reasonable expectation of success in collecting eggs and sperm from them because Lindenberg teaches that such steps are conventional and provides protocols for doing so. The person of ordinary skill would have had a further reasonable expectation of success combining those collected eggs and sperm to obtain a descendent of those offspring because Lindenberg teaches methods of in vitro fertilization that would accomplish just that goal. 
The skilled artisan would have been motivated to collect eggs and sperm in order to store them for later use in a breeding program. The skilled artisan would have been motivated to use these eggs and sperm to make descendants, as claim 13 requires, in order to avoid genetic contamination and preserve the valuable genetic modifications engineered into the animals.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 3/23/22 with regard to the 103 rejection of record over Gleicher, Fahrenkrug and Tsuda have been fully considered but not persuasive.  Applicant argues that the modified animals of Gleicher are produced to treat genetic diseases, whereas the knockout animals of Fahrenkrug are modified to produce animals of gametes from the donors.  Applicant asserts that because the knockout genes of Fahrenkrug are not diseases to be treated, there would be no motivation to combine Fahrenkrug with Gleicher.  Applicant argues that the combination of the prior art is the result of improper hindsight.  
The Examiner is not convinced. Gleicher discloses the donor blastomeres are genetically abnormal, including those that are genetically predisposed for enhanced milk or meat production, and that combining blastomeres specific for increased milk with blastomeres for increased meat, and then selecting combined the meat and milk blastomeres can create a cow with the desired trait (paragraph [0042]; See, also FIG 1).  Thus, while Gleicher discloses the methods can be used to treat genetic diseases, such is not the only reason Gleicher discloses mixing donor and recipient blastomeres.  Rather, Gleicher discloses mixing donor and recipient blastomeres to produce embryos with specific features.  There is nothing in Gleicher to suggest that the donor or recipient cells cannot be genetically modified.  Rather, the prior art established that donor cells can be genetically modified to provide different traits, as disclosed by Fahrenkrug (paragraph [0035]).  Further, genetically modifying the donor cells of Gleicher to be sex specific would prevent misappropriation or loss of traits when offspring are provided to end users, as taught by Fahrenkrug (paragraphs [0032]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Gleicher discloses methods of generating chimeric animals by mixing recipient blastomeres with donor blastomeres in order to combine genetic traits, and Fahrenkrug discloses generating genetic modification to sterile recipient animals’ cells and donor cells in chimeric animals such that the gametes of the donor cells are produced in the sterile recipient animals, such that specific traits of the donor are passed to the progeny.  Fahrenkrug discloses utilizing the gametes from a donor animal better controls the distribution of the traits in the progeny (paragraph [0032]-[0036]).  Further skilled artisans recognized nanos3 and Fahrenkrug’s identified genes capable of producing sterility as equivalents known for the same purpose as each other. As such, all of the claimed structures were known in the prior art and were within the level of ordinary skill at the time the claimed invention, and thus not the result of improper hindsight.

Conclusion
No claims are allowed.  No claims are free of the prior art.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633